     Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

MICHELLE CHIN,

                     Plaintiff,

        v.                                            No. 6:18-cv-1340
                                                      (TJM/TWD)

MTL LLC, d/b/a Hampton Inn,

                Defendant.
_________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                    DECISION & ORDER

        Before the Court is Defendant’s motion to dismiss Plaintiff’s Amended Complaint.

See dkt. # 21. The parties have briefed the issues, and the Court has determined to decide

the matter without oral argument.

I.      Background

        This case involves Plaintiff’s employment at a Hampton Inn in Oneonta, New York

owned by Defendant MTL LLC. See Amended Complaint (“Amend. Cmplt.”), dkt. # 7.

Plaintiff alleges that she suffered sexual harassment from a hostile work environment while

in Defendant’s employ. Id. She also alleges that Defendant retaliated against her for

reporting that harassment, and that Defendant constructively discharged her. Id. Plaintiff’s

Complaint alleges that she received a Right-to-Sue letter from the United States Equal

Employment Opportunity Commission (“EEOC”) on August 16, 2018.

                                              1
      Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 2 of 14




         Plaintiff initially filed her pro se Complaint on November 15, 2018. See dkt. # 1. She

brought that Complaint pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e. Id. at ¶ 4. She alleged discrimination on the basis of her sex. Id. at ¶ 6. She also

alleged “retaliation, constructive termination, hostile work environment, and sexual

harassment. Id. at ¶ 7. As Defendants to that Complaint, Plaintiff named several

individuals who worked at the hotel, including a “houseman,” the general manager, a

maintenance manager, and the president of a management company. Id. at ¶ 3. Plaintiff

also admitted that she received her right-to-sue letter from the EEOC on August 16, 2018.

Along with her Complaint, Plaintiff filed a motion to proceed in forma pauperis. See dkt. # 2.

         Magistrate Judge Thérèse Wiley Dancks then gave the Complaint an initial screening

pursuant to 28 U.S.C. § 1915(a)(1). See dkt. # 4. Mag istrate Judge Dancks granted the

Plaintiff’s motion to proceed in forma pauperis but concluded that the Complaint should be

dismissed against the named defendants since they could not be liable under Title VII. Id.

at 6. She recommended, however, that Plaintiff be permitted to file an amended complaint

that named the Hampton Inn as the defendant. Id. The Court accepted and adopted the

Report-Recommendation, and Plaintiff filed an Amended Complaint that named MTL LLC,

doing business as Hampton Inn, as Defendant. See dkt. # 7. The Magistrate Judge

reviewed the Amended Complaint and determined that the Marshall’s should serve the

Defendant. See dkt. # 9. After Plaintiff served Defendant with the Amended Complaint,

Defendant filed the instant motion to dismiss. The parties have briefed the issues, bringing

the case to its present posture.

II.      LEGAL STANDARD



                                                2
       Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 3 of 14




          Defendant moves to dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). Defendant argues that Plaintiff has not stated a claim upon which relief

could be granted, even if all factual allegations in the complaint were proved true. In

addressing such motions, the Court must accept “all factual allegations in the complaint as

true, and draw[] all reasonable inferences in the plaintiff’s favor.” Holmes v. Grubman, 568

F.3d 329, 335 (2d Cir. 2009). This tenet does not apply to legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678. “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Id. (quoting Bell Atl. v. Twombly, 550 U.S. 544,

570 (2007)).

III.      ANALYSIS

          Defendant raises two grounds for dismissing the Complaint. The Court will address

each, as appropriate.

          A.     Timeliness

          Defendant first argues that Plaintiff failed to file her Complaint within ninety days of

receiving a right-to-sue letter from the EEOC, and is therefore precluded from bringing suit

in this Court.

          Title VII requires a party who “claim[s] unfair treatment as a result of prejudice based

on race, color, religion, sex, or national origin” to “initiate a Title VII court action within 90

days of the notification by the” EEOC “that it is unable or unwilling to settle the dispute

between employee and employer.” Johnson v. AI Tech Specialities Steel Corp., 731 F.2d



                                                   3
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 4 of 14




143, 144 (2d Cir. 1984) (citing 42 U.S.C. § 2000e-5(f)). “While the 90-day rule is not a

jurisdictional predicate, ‘in the absence of a recognized equitable consideration, the court

cannot extend the limitations period by even one day.’” Id. at 146 (quoting Rice v. New

England College, 676 F.2d 9, 11 (1 st Cir. 1982)). “Equitable tolling is generally considered

appropriate ‘where the plaintiff actively pursued judicial remedies but filed a defective

pleading during the specified time period,’; where plaintiff was unaware of his or her cause

of action due to misleading conduct of the defendant; or where a plaintiff’s medical condition

or mental impairment prevented her from proceeding in a timely fashion.” Zerilli-Edelglass

v. New York City Transit Auth., 333 F.3d 73, 80 (2d Cir. 2003) (quoting Brown v.

Parkchester S. Condos, 287 F.3d 58, 60 (2d Cir. 2002) (other internal citations om itted)). A

court evaluating whether equitable tolling applies “must consider whether the person

seeking application of the equitable tolling doctrine (1) has ‘acted with reasonable diligence

during the time period she seeks to have tolled,’ and (2) has proved that the circumstances

are so extraordinary that the doctrine should apply.’” Id. at 80-81 (quoting Chapman v.

ChoiceCare Long Island Term Disability Plan, 288 F.3d 506, 512 (2d Cir. 2002)). Such

“extraordinary circumstances” must “[cause]” the plaintiff “to miss the original filing

deadline.” Harper v. Ecole, 648 F.3d 132, 137 (2d Cir. 2011).

       Plaintiff contends that she contacted the District Court Clerk’s Of fice in this court

“several time[s]” after receiving the right to sue letter from the EEOC. See dkt. # 24.

Speaking with the Clerk, Plaintiff ascertained the date on which the filing was due. She also

writes that “[i]t was also my understanding from the clerk that my complaint would be

accepted so long as the envelope which it was mailed in was postmarked by the deadline. I

followed this directive and made sure it was postmarked.” Id. Courts have determined that

                                                4
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 5 of 14




the second part of the equitable tolling test–that the circumstances are so extraordinary as

to invoke the doctrine–applies “‘only where the circumstances that caused the litigant’s

delay are both extraordinary and beyond its control.’” Ziyan Shi v. New York Dep’t of State,

Div. of Licensing Servs., 393 F.Supp.3d 329, 342 (S.D.N.Y. 2019) (quoting Menominee

Indian Tribe of Wisconsin v. United States, 136 S.Ct. 750, 756, 193 L.Ed.2d 652 (2016)

(emphasis in original)). “The term ‘extraordinary’ refers not to the uniqueness of a party’s

circumstances, but rather to the severity of the obstacle impeding compliance with a

limitations period.” Harper v. Ercole, 648 F.3d 132, 137 (2d Cir. 2011). Such

circumstances are not enough; a party “must further demonstrate that those circumstances

caused [her] to miss the original filing deadline.” Id.

       The Court finds that if Plaintiff can show that the Clerk of Court actually informed her

that she need only place her Complaint in the mail by the date required for filing, the Court

would likely conclude that equity excuses the fact that her filing came in one day later than

the statute requires. The Court is guided in this matter in part by Plaintiff’s pro se status,

which likely caused her to rely on the representations of a court official in determining when

she needed to file her Complaint. Under those circumstances, the Court would find that

Plaintiff acted with reasonable diligence to file the Complaint in a timely fashion. Depending

on the nature of Defendant’s contact with the Clerk’s Office, the Court could also potentially

find extraordinary circumstances. It is certainly unusual that the Clerk’s Office would

interpret the law for a litigant; if those events occurred the litigant was not unreasonable to

accept that interpretation. That alleged advice was beyond her control and caused her to

miss the filing deadline. Finally, the Court notes that the delay was not great, and could

hardly be prejudicial, since the filing appeared the day after the deadline passed.

                                                5
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 6 of 14




       The Court will thus deny the motion on this basis. Defendant may raise the issue

again at an appropriate time. If Defendant uncovers facts during discovery which indicate

that equitable tolling does not apply, Defendant may file a motion for summary judgment on

that basis without prejudice to filing a second, later, motion on another basis.

       B.     Relation Back

       Defendant next contends that the Amended Complaint should be dismissed because

Defendant was not named in the original Complaint, was not served until after the

limitations period had run, and Plaintiff failed to meet the requirements for service of the

Amended Complaint to “relate back” to service of the Complaint. Because of that condition,

Defendant claims, the statute of limitations has run, and the case should be dism issed.

       Defendant relies on Federal Rule of Civil Procedure 15(c). That Rule provides:

       (c) Relation Back of Amendments.

              (1) When an Amendment Relates Back. An amendment to a pleading relates
              back to the date of the original pleading when:

                     (A) the law that provides the applicable statute of limitations allows
                     relation back;

                     (B) the amendment asserts a claim or defense that arose out of the
                     conduct, transaction, or occurrence set out—or attem pted to be set
                     out—in the original pleading; or

                     (C) the amendment changes the party or the naming of the party
                     against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if,
                     within the period provided by Rule 4(m) for serving the summons and
                     complaint, the party to be brought in by amendment:

                            (i) received such notice of the action that it will not be prejudiced
                            in defending on the merits; and

                            (ii) knew or should have known that the action would have been
                            brought against it, but for a mistake concerning the proper
                            party’s identity.

                                               6
   Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 7 of 14




FED. R. CIV P. 15(c). The Second Circuit Court of Appeals has concluded that a party must

meet four conditions to use Rule 15(c)(1)(C):

       (1) the claim must have arisen out of conduct set out in the original pleading; (2) the
       party to be brought in must have received such notice that it will not be prejudiced in
       maintaining its defense; (3) that party should have known that, but for a mistake of
       identity, the original action would have been brought against it; and . . . [4] the
       second and third criteria are fulfilled within [the time specified in Rule 4(m)], and . . .
       the original complaint [was] filed within the limitations period.

Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013) (quoting Barrow v. Wethersfield Police

Dept., 66 F.3d 466, 468-69 (2d Cir. 1995) (emphasis in original)).

       Defendant first argues that the Amended Complaint should be dismissed because,

as discussed above, the original Complaint was untimely. The Court has already discussed

that dispute and rejected Defendant’s claim. Defendant points to two additional bases to

claim that the Amendment Complaint cannot be seen to relate back to the original

Complaint, which the Court will address. Defendant does not dispute that Plaintif f’s claim

against the Defendant “arose out” of the claims raised in the original Complaint. Defendant

could not, since the claims in both Complaints are the same; Plaintiff has substituted the

Defendant for parties that the Court informed her she could not sue for conduct that gave

rise to her Title VII claims.

       Defendant next argues that Plaintiff cannot demonstrate a “mistake of identity.”

Hampton Inn claims that Plaintiff’s failure to include that Defendant in her original Complaint

was not because of a mistake, but because of a deliberate decision not to include that

party. Plaintiff knew to sue her employer, Defendant claims, because she named that

employer in her EEOC charge.

       The Court disagrees. This is not a matter, like Hogan, where the plaintiff, a state

                                                 7
   Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 8 of 14




prisoner, alleged that prison guards had assaulted him. Hogan, 738 F.3d at 513. He

named seven prison guards as “John Doe” defendants, and made efforts over the next

three years to try to identify those defendants. Id. at 513-514. After concluding that the

district court erred in dismissing plaintiff’s Eighth Amendment claim, the Court considered

the defendants’ argument that “a remand for further proceedings with respect to the John

Doe defendants is unwarranted because the applicable statute of limitations bars Hogan

from amending the complaint to name the John Does.” Id. at 517. The Court of Appeals

found that Plaintiff’s claims under 42 U.S.C. §1983 against the unnamed prison-guards

were not time-barred. Id. at 519-520. That court did find, however, that plaintiff could not

use Rule 15(c)(1)(C) to relate his claims against the unnamed defendants back to his

original complaint. The court found that “[t]his Circuit has interpreted the rule to preclude

relation back for amended complaints that add new defendants, where the newly added

defendants were not named originally because the plaintiff did not know their identities.” Id.

at 517. While the rule permitted “relation back” when a plaintiff failed to name a defendant

due to a “‘mistake,’ concerning the identity of the parties . . . [,] the failure to identify

individual defendants when the plaintiff knows that such defendants must be named cannot

be characterized as a mistake.’” Id. at 517-18 (quoting Barrow, 66 F.3d at 470. Here,

Plaintiff clearly knew the identity of Hampton Inn, her employer. Her failure to include that

Defendant, as Magistrate Judge Dancks found, came because she did not understand

which parties to sue in her federal case. That mistake does not preclude her from

amending her Complaint to name the proper party, particularly when Hampton Inn, as her

employer and as the subject of an EEOC charge, cannot claim to have been taken by

surprise by the federal-court claim.

                                                  8
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 9 of 14




       Indeed, the Supreme Court has explained that “relation back under Rule 15(c)(1)(C)

depends on what the party to be added knew or should have known, not on the amending

party’s knowledge or timeliness in seeking to amend the pleading.” Krupski v. Costa

Crociere S.p.A, 560 U.S. 538, 541 (2010). In Kurpski, the plaintif f suffered an injury on a

cruise ship and sought to sue the operators of the ship. Id. at 541-42. Through counsel,

she sued the company that she believed operated the cruise, Contra Cruise Lines. Id. at

543. Plaintiff had notified that company of her potential claims, but the proper party was

another, related entity, Costa Crociere. Id. at 543-544. The statute of limitations ran, and

Costa Cruise moved for summary judgment, alleging that only Costa Crociere was a proper

defendant. Id. at 544. The district court permitted plaintiff to amend her complaint pursuant

to Rule 15(c), and name Costa Crociere. Id. at 545. Costa Corciere then moved to dismiss

on statute-of-limitations grounds. Id. Finding that “the word ‘mistake’ should not be

construed to encompass a deliberate decision not to sue a party whose identity the plaintiff

knew before the statute of limitations had run,” the trial court dismissed the case. Id.

       The Supreme Court reversed the Court of Appeals, which had upheld the dismissal.

Id. at 547. The Court rejected the Appeals Court’s decision to focus on whether plaintiff

“made a deliberate choice instead of a mistake in not naming Costa Crociere as a party in

her original pleading.” Id. at 548. This was, the Court found, “the wrong starting point.” Id.

“The question under Rule 15(c)(1)(C)(ii) is not whether Krupiski knew or should have known

the identity of Costa Crociere as the proper defendant, but whether Costa Crociere knew or

should have known that it would have been named as defendant but for an error.” Id. The

Court discussed the meaning of the word “mistake,” noting that “a plaintiff may know

generally what party A does while misunderstanding the roles that party A and party B

                                               9
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 10 of 14




played in the ‘conduct, transaction, or occurrence’ giving rise to her claim. If the party sues

party B instead of party A under these circumstances, she made a ‘mistake concerning the

party’s identity’ notwithstanding her knowledge of the existence of both parties.” Id. at 549.

As such, “[t]he only question under” the rule, “is whether party A knew or should have

known that, absent some mistake, the action would have been brought against” party A. Id.

The Court found this understanding “consistent with the purpose of relation back: to balance

the interests of the defendant protected by the statute of limitations with the preference

expressed in the Federal Rules of Civil Procedure in general, and Rule 15 in particular, for

resolving disputes on the merits.” Id. at 550. A defendant should not be permitted the

“repose” offered by an expired statute of limitations when that defendant “understood, or . . .

should have understood, that he escaped suit during the limitations period only because the

plaintiff misunderstood a crucial fact about his identity.” Id.

       This case is similar. Plaintiff explained her decision to name Hampton Inn in her

Amended Complaint as follows:

       Once my complaint was filed the case was reviewed, I was instructed by the court
       that I must amend the complaint. I had to change defendants, as I was not allowed
       to sue individuals of the company and must name instead the company where I
       worked as the defendant. Thus, the amended complaint was filed.

Plaintiff’s Response in Opposition, dkt. # 24, at 1. Plaintif f’s failure to name Defnedant in

the initial filing represented a mistake, not a lack of knowledge, and Plaintiff attempted to

rectify that mistake in her Amended Complaint. The question for the Court is thus whether

Defendant knew that, except for Plaintiff’s error, the original claim would have been brought

against MTL, LLC, d/b/a Hampton Inn. The Court is convinced that the facts of this case

indicate that Defendant is not entitled to the “repose” of the statute of limitations. Defendant


                                                10
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 11 of 14




understood that it was the subject of a complaint about sex discrimination and sexual

harassment in its workplace. Hampton Inn had been the subject of an EEOC complaint,

and had not been charged. Plaintiff, armed with her right-to-sue letter but proceeding pro

se, sued Defendant’s employees by mistake. Defendant does not assert that it was

unaware of Plaintiff’s claims about events that occurred at Hampton Inn, nor does

Defendant point to any particular prejudice from the delay in this case. Instead, Defendant

seeks to use procedural rules and avoid addressing the case on its merits. Since the

preference of the rules is to address the merits of the action, the Court is unpersuaded that

Rule 15(c)(1)(C) applies in this matter.

       Defendant further claims that the Amended Complaint cannot “relate back” because

the Amended Complaint was not served within the period required by Federal Rule of Civil

Procedure 4(m). Under that Rule:

       If a defendant is not served within 90 days after the complaint is filed, the court–on
       motion or on its own after notice to the plaintiff–must dismiss the action without
       prejudice against that defendant or order service be made within a specified time.
       But if the plaintiff shows good cause for the failure, the court must extend the time for
       service for an appropriate period.

FED. R. CIV. P. 4(m).

       Defendant’s position ignores the procedural history in this case, as well as the rules

of this court. Plaintiff filed her Complaint on November 15, 2018. She also filed a motion

for leave to proceed in forma pauperis. See dkt. # 2. A United States court “may authorize

the commencement, prosecution or defense of any suit, action, or proceeding, civil or

criminal, or appeal therein, without prepayment of fees or security therefore,” if a party

shows proof the party cannot afford filing fees. 28 U.S.C. § 1915(a). That statute also

permits a court to dismiss a case filed by such a party “at any time if the court determines

                                               11
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 12 of 14




that . . . the action . . . fails to state a claim upon which relief may be granted.” 28 U.S.C. §

1915(e)(B)(ii). This District has established procedures to address complaints filed

pursuant to Section 1915. See Local Rule 5.4. Pursuant to those procedures, a plaintif f

files a complaint and an application to proceed in forma pauperis and the Clerk of Court

“then forward[s] the complaint or petition, application and supporting documentation to the

assigned judicial officer for a determination of the in forma pauperis application and the

sufficiency of the complaint or petition and, if appropriate, to direct service by the Marshal.”

Id. On December 7, 2018, Magistrate Judge Dancks examined the Complaint pursuant to

this procedure and recommended that Plaintiff should be permitted to file an Amended

Complaint within thirty days “from the filing of an order by the District Court on this Court’s

Report-Recommendation[.]” See dkt. # 4 at 6. She also recom mended that, if this Court

permitted Plaintiff to file an Amended Complaint, that Amended Complaint should be

returned to her for another determination of whether to permit service of the Complaint. Id.

       On January 2, 2019, Plaintiff wrote the Court to request additional time to file an

amended complaint in this matter. See dkt. # 5. On April 8, 2019, the Court adopted

Magistrate Judge Dancks’ Report-Recommendation. See dkt. # 6. The Court also granted

Plaintiff’s request for additional time to file an Amended Complaint. Id. The Court ordered

that any Amended Complaint that named Defendant Hampton Inn be filed within 60 days of

the date of the Court’s of the Court’s order. Id.

       Plaintiff filed her Amended Complaint for review by Magistrate Judge Dancks on

June 10, 2019. See dkt. # 7. Magistrate Judge Dancks noted that the Amended Complaint

was not filed within the extended deadline ordered by the Court, but concluded that “[i]n

view of Plaintiff’s pro se status, the Court will not strike the amended complaint and will

                                                12
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 13 of 14




review it for sufficiency purusant to 28 USC Section 1915.” See dkt. # 9. Af ter completing

that review, Magistrate Judge Dancks ordered service of the Amended Complaint on

Defendant MTL LLC on July 8, 2019. See dkt. # 10. After service of the Complaint and an

extension of time to respond, Defendant filed the instant motion on October 9, 2019. See

dkt. # 21.

       Defendant’s position is that Plaintiff failed to file her Amended Complaint within the

time specified by Rule 4(m), which Defendant contends is 120 days from the date Plaintiff

filed the Complaint. Defendant apparently uses 120 days because Hogan, 738 F.3d at 517,

uses that number. Defendant is incorrect that Rule 4(m) has a rigid time deadline that

must be met without exception. As explained, Rule 4(m) does not set an immovable

deadline for service of the Complaint. The Court can extend the time to serve a complaint

“for good cause.” FED. R. CIV. P. 4(m). An amendment to Rule 4(m) in 2015 reduced the

number of days for service of a complaint from 120 to 90; the drafters of that Rule noted

that “[s]hortening the presumptive time for service will increase the frequency of occasions

to extend the time. More time may be needed, for example, when a request to waive

service fails, a defendant is difficult to serve, or a marshal is to make service in an in forma

pauperis case.” See Notes to F ED. RULE CIV. P. 4, 2015 Amendments. Clearly, then, the

date on which service must be made under Rule 4(m) is the date the Court sets. The Court

here, through both the operation of its own rules concerning complaints filed with a motion

for leave to proceed in forma pauperis and through the rulings of Judge Dancks, extended

the time for service under Rule 4(m). The purpose of Judge Dancks ruling was to permit

Plaintiff to name and serve the proper party. Defendant cannot rely on this

misunderstanding of the rules of service to avoid answering the Amended Complaint. The

                                               13
  Case 6:18-cv-01340-TJM-TWD Document 26 Filed 07/14/20 Page 14 of 14




Court will deny the motion in this respect as well.

V.     CONCLUSION

       For the reasons stated above, the Defendant’s motion to dismiss, dkt. # 21, is

hereby DENIED.



IT IS SO ORDERED.

Dated:July 14, 2020




                                               14
